ORDER
Pursuant to Rule 16-716 of the Maryland Rules of Procedure, the Attorney Grievance Commission petitioned the Court for the immediate interim suspension of the respondent, Clifford Brown, from the practice of law in this State as a result of the respondent’s convictions for assault and battery in the Circuit Court for Prince George’s County, Maryland.
After suspending the respondent as urged by the petition, the Court vacated the suspension order to allow the parties to file memoranda of law and to appear before the Court for a hearing with respect to the petition to suspend.
Upon careful consideration of the written and oral arguments of the parties, it is this 8th day of September, 1997
ORDERED, by the Court of Appeals of Maryland, that the petition to suspend be, and it is hereby, DENIED.